Exhibit 3 Consent of Auditor Chisholm & Associates P.O.BOX540216 N. SALT LAKECITYUT84054 CONSENT OF INDEPENDENT AUDITORS We hereby consent to the incorporation by reference in the Registration Statement (FormS-8) filed on or about June 24, 2007, of Turner Valley Oil & Gas, Inc., with respect to our report on the financial statements included in the Annual Report (Form 10-K), for the fiscal years ended December 31, 2006 and 2005. /s/ Chisholm, Bierwolf & Nilson Chisholm, Bierwolf & Nilson Bountiful, Utah
